STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0339

VERSUS

ANDREW D. WETZEL JUNE 21, 2022

In Re: Andrew D. Wetzel, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
472,552.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. There is no pending written motion to
reconsider sentence in the record. Defense counsel’s objection
to relator’s habitual offender sentence did not constitute an
oral motion to reconsider sentence as contemplated by La. Code
Crim. P. art. 881.1(B). Furthermore, relator’s habitual offender
sentence was affirmed on appeal.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

A.S mm)

DEPUTY CLERK OF COURT
FOR THE COURT